Case 2:20-mj-00889-VCF Document 2 Filed 01/27/21 Page 1 of 4




              SEALED




                                Office of the United States Attorney
                                District of Nevada
                                501 Las Vegas Boulevard South,
                                Suite 1100
                                Las Vegas, Nevada 89101
                                (702) 388-6336
              Case 2:20-mj-00889-VCF Document 2 Filed 01/27/21 Page 2 of 4




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                UNITED STATES DISTRICT COURT
8                                    DISTRICT OF NEVADA

9    IN THE MATTER OF THE SEARCH OF:               Case No. 2:20-MJ-889-VCF
     THE PREMISES LOCATED AT
10   4795 SOUTH STEPHANIE STREET                   GOVERNMENT’S MOTION TO
     CITY OF LAS VEGAS, 89122                      UNSEAL CASE
11   COUNTY OF CLARK, STATE OF
     NEVADA.
12

13   IN THE MATTER OF THE SEARCH OF:               Case No. 2:20-MJ-890-VCF
     A WHITE KIA OPTIMA WITH VEHICLE
14   REGISTRATION 499M20 (NV),                     GOVERNMENT’S MOTION TO
     VIN: NAGM4A7XD5378774.                        UNSEAL CASE
15

16   IN THE MATTER OF THE SEARCH OF:               Case No. 2:20-MJ-891-VCF
     A GRAY DODGE TRUCK WITH
17   VEHICLE REGISTRATION LOAN 32425               GOVERNMENT’S MOTION TO
     (NV), REGISTERED TO CACHORRO’S                UNSEAL CASE
18   AUTO REPAIR & SALES.

19

20   ///

21   ///

22   ///

23   ///

24   ///
              Case 2:20-mj-00889-VCF Document 2 Filed 01/27/21 Page 3 of 4




1          The United States of America, by and through its attorneys, NICHOLAS A. TRUTANICH,

2    United States Attorney, and Allison Reese, Assistant United States Attorney, and respectlly moves

3    this Court for an Order to UNSEAL the instant case.

4    DATED this 25th day of January, 2021.

5                                             Respectfully,

6                                             NICHOLAS A. TRUTANICH
                                              United States Attorney
7
                                              / s / Allison Reese
8                                             ______________________________
                                              ALLISON REESE
9                                             Assistant United States Attorney
                                              Attorneys for Plaintiff
10
                                              UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 2
             Case 2:20-mj-00889-VCF Document 2 Filed 01/27/21 Page 4 of 4




1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE SEARCH OF:
                                                       Case No. 2:20-MJ-889-VCF
     THE PREMISES LOCATED AT
4    4795 SOUTH STEPHANIE STREET
     CITY OF LAS VEGAS, 89122                          ORDER TO UNSEAL CASE
5    COUNTY OF CLARK, STATE OF
     NEVADA.
6
     IN THE MATTER OF THE SEARCH OF:
7                                                      Case No. 2:20-MJ-890-VCF
     A WHITE KIA OPTIMA WITH VEHICLE
8    REGISTRATION 499M20 (NV),
     VIN: NAGM4A7XD5378774.                            ORDER TO UNSEAL CASE

9
     IN THE MATTER OF THE SEARCH OF:
                                                       Case No. 2:20-MJ-891-VCF
10   A GRAY DODGE TRUCK WITH
     VEHICLE REGISTRATION LOAN 32425
11   (NV), REGISTERED TO CACHORRO’S                    ORDER TO UNSEAL CASE
     AUTO REPAIR & SALES.
12

13         Based on the Motion of the Government, and good cause appearing therefore,

14   IT IS HEREBY ORDERED that the instant case shall be unsealed.
                       27th
15         DATED this ____ day of January, 2021.

16

17                                                 _______________________________________
                                                   Hon. Cam Ferenbach
18                                                 United States Magistrate Judge

19

20

21

22

23

24
                                              3
